Citation Nr: 9919359	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  93-21 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey



INTRODUCTION

The veteran served on active duty from January 1956 to 
December 1958 and from September 1961 to October 1976.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 1993 RO rating decision that denied the 
veteran's claim for a total rating based on individual 
unemployability.  This case was previously before the Board 
in December 1995 and November 1997 at which times the issue 
for a total rating based on individual unemployability was 
deferred pending the completion that was being sought for 
other inextricably intertwined issues.  

REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

"Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities:  Provided 
That... if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more."  38 C.F.R. § 4.16(a).

The veteran in this case is service-connected for 
spondylolisthesis, L5-S1, with neurological involvement, 
rated 60 percent disabling; gout, rated 20 percent disabling; 
duodenal ulcer, rated 20 percent disabling; hypertension, 
rated 10 percent disabling; residuals of a fractured left 
patella, rated 10 percent disabling; and post-operative right 
inguinal hernia, rated noncompensably disabling.  His 
combined rating for these service-connected disabilities is 
80 percent. 

The veteran thus meets the percentage requirement of 
38 C.F.R. § 4.16a for a total rating.  The remaining question 
to be addressed is whether his service-connected disabilities 
render him unemployable.  Before this question can be 
answered, additional medical development is necessary.  Such 
development is unfortunate in view of the fact that this case 
has already been remanded for additional development on two 
prior occasions, but VA's statutory duty to assist the 
veteran obligates VA to obtain all available evidence 
necessary for an equitable decision.  

It appears that the record is devoid of a medical opinion as 
to the veteran's ability to work due to his service-connected 
disabilities.  The Court of Appeals for Veterans Claims 
(Court) specifically stated in Friscia v. Brown, 7 Vet. App. 
294 (1994), citing Beaty v. Brown, 6 Vet. App. 532, 537 
(1994), that where VA has merely offered its own opinion 
regarding whether a veteran is unemployable as a result of a 
service-connected disability, VA has the duty to supplement 
the record by obtaining an examination which includes an 
opinion on what effect the appellant's service-connected 
disability has on his ability to work.  Such an opinion is of 
particular importance in this case where the veteran also has 
nonservice-connected disabilities.  The Court pointed out in 
Cathell v. Brown, 8 Vet. App. 539 (1996), that the Board has 
the duty to differentiate between the veteran's service-
connected medical conditions and nonservice-connected 
conditions when discussing the veteran's employability 
status.

Furthermore, the record shows that the veteran has been 
granted Social Security (SSA) disability benefits.  Although 
a copy of the SSA decision is present in the claims file, the 
actual records relied on by SSA in making its determination 
are not.  While SSA decisions are not controlling for VA 
purposes, they are pertinent to the adjudication of a claim 
for VA benefits.  Collier v. Derwinski, 1 Vet. App. 413 
(1991); Murincsak v. Derwinski, 2 Vet. App. 262 (1992).  As 
such, VA has the duty to assist the veteran in gathering SSA 
records after being put on notice that the veteran is 
receiving SSA benefits.  Id.

To ensure that VA has met its duty to assist the veteran in 
development the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following action:
1.  The RO should make necessary 
arrangements in order to obtain all the 
records from the SSA that were used in 
considering the veteran's claim for 
disability benefits, including any 
reports of subsequent examinations or 
treatment.  If these records are 
duplicates of those already on file, that 
fact should be annotated in the claims 
file.  Any other records should be 
associated with the claims file.

2.  The veteran should be afforded 
appropriate VA examinations in order to 
determine the full extent of his service-
connected disabilities of 
spondylolisthesis, L5-S1, with 
neurological involvement, gout, duodenal 
ulcer, hypertension, residuals of a 
fractured left patella and postoperative 
right inguinal hernia.  The veteran's 
claims file should be forwarded to the 
examiners prior to the examinations.  The 
examiners should specifically be asked to 
review the evidence of record prior to 
formulating their opinions regarding the 
veteran's ability to obtain and maintain 
gainful employment.  In the event that 
the examiners determine that the veteran 
is unemployable, they must express their 
opinions as to whether the reason for his 
inability to obtain and maintain a 
substantially gainful occupations is the 
result of his service-connected 
disabilities and not the result of his 
nonservice-connected disabilities.

3.  The RO should review the claims file 
to ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 

4.  The RO should readjudicate the 
veteran's claim of entitlement to a total 
rating for compensation based on 
individual unemployability.  If the 
benefit remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case and be 
given a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
remand is to develop the record.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










